08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONFILE                         D    Case Number: PR 06-0544


                                       PR 06-0544                       AUG 0 3 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Suprerne Court
                                                                       State of Montana
 IN RE PETITION OF BENJAMIN C. SHUMATE
 FOR REINSTATEMENT TO ACTIVE STATUS IN                                     ORDER
 THE BAR OF MONTANA



       Benjamin C. Shumate has petitioned the Court for reinstatement to active status in
the State Bar of Montana. Shumate was placed on inactive status on July 15, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Shumate has provided a letter from the State Bar certifying that
Shumate has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules. The Petition states that Shumate is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules ofProfessional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Benjamin C. Shumate for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Shumate
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                   ra.s1
       DATED this 3 day of August, 2021.



                                                               Chief Just ce